DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,922, 310 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are merely a broader version of the patented claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 10, 13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collacott et al., US 20070220066 A1 (hereinafter “Collacott”).

Claim 1: Collacott teaches a computing device comprising: a processing device; and a memory device on which instructions executable by the processing device are stored for causing the processing device to:
determine that a first node is configured to locally serve a first version of data, the first node being remote from the computing device (Collacott, [Fig. 1], [0032] note client devices (104, 106, . . . 108) can generate request messages 130, [0033] note 102 also includes a load balancing module 132. The purpose of the load balancing module 132 is to route a request 130 to one of the data-providing modules (116, . . . 118), [0034] note a data-providing module (116, . . . 118) is selected, it is asked to satisfy the request 130 by providing the most current version of the updated data, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data, [0063] note the different data-providing modules (116, . . . 118) can be implemented by respective server-type computers; i.e. nodes); and
in response to determining that the first node is configured to locally serve the first version of the data, transmit a communication to the first node (Collacott, [0033] note the load balancing module 132 applies conventional considerations to determine which data-providing module (116, . . . 118) should be assigned the task of processing the request 130, [0034] note When a data-providing module (116, . . . 118) is selected, it is asked to satisfy the request 130);
wherein the first node is configured to receive the communication and responsively switch from (i) a first setting for locally serving the first version of the data to a client device, to (ii) a second setting for obtaining a second version of the data from a remote node and forwarding the second version of the data to the client device (Collacott, [0034] note The selected data-providing module (116, . . . 118) can determine whether it can furnish the requested data by comparing the version information associated with the data stored in its cache (120, . . . 122) with the version information identified by the request 130… If; however, the version information does not match… the load balancing module 132 selects a data-providing module (116, . . . 118) that has finished processing the updated data and can therefore forward the latest version of the updated data to the requesting client device (104, 106, . . . 108)).

Claim 3: Collacott teaches the computing device of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to:
receive a write command from a second node for storing a second version of the data; and in response to receiving the write command, transmit the communication to the first node (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).

Claim 6: Collacott teaches the computing device of claim 3, wherein the memory device further comprises instructions that are executable by the processing device for causing the processing device to, based on receiving the write command:
store the second version of the data in a local memory; and transmit a success message to the second node indicating that the second version of the data was stored in the local memory (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0030] note if a particular data-providing module (116, 118) has finished processing version 5.0 of the updated data, then this data-providing module (116, . . . 118) will send a task-completed message 126 to the notification module 126).

Claim 8: Collacott teaches a method comprising:
determining, by a computing device, that a first node is configured to locally serve a first version of data, the first node being remote from the computing device (Collacott, [Fig. 1], [0032] note client devices (104, 106, . . . 108) can generate request messages 130, [0033] note 102 also includes a load balancing module 132. The purpose of the load balancing module 132 is to route a request 130 to one of the data-providing modules (116, . . . 118), [0034] note a data-providing module (116, . . . 118) is selected, it is asked to satisfy the request 130 by providing the most current version of the updated data, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data, [0063] note the different data-providing modules (116, . . . 118) can be implemented by respective server-type computers; i.e. nodes); and
in response to determining that the first node is configured to locally serve the first version of the data, transmitting, by the computing device, a communication to the first node (Collacott, [0033] note the load balancing module 132 applies conventional considerations to determine which data-providing module (116, . . . 118) should be assigned the task of processing the request 130, [0034] note When a data-providing module (116, . . . 118) is selected, it is asked to satisfy the request 130);
wherein the first node is configured to receive the communication and responsively switch from (i) a first setting for locally serving the first version of the data to a client device, to (ii) a second setting for obtaining a second version of the data from a remote node and forwarding the second version of the data to the client device (Collacott, [0034] note The selected data-providing module (116, . . . 118) can determine whether it can furnish the requested data by comparing the version information associated with the data stored in its cache (120, . . . 122) with the version information identified by the request 130… If; however, the version information does not match… the load balancing module 132 selects a data-providing module (116, . . . 118) that has finished processing the updated data and can therefore forward the latest version of the updated data to the requesting client device (104, 106, . . . 108)).

Claim 10: Collacott teaches the method of claim 8, further comprising:
receiving, by the computing device, a write command from a second node for storing a second version of the data; and in response to receiving the write command, transmitting, by the computing device, the communication to the first node (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).

Claim 13: Collacott teaches the method of claim 10, further comprising, based on receiving the write command:
storing, by the computing device, the second version of the data in a local memory; and transmitting, by the computing device, a success message to the second node indicating that the second version of the data was stored in the local memory (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0030] note if a particular data-providing module (116, 118) has finished processing version 5.0 of the updated data, then this data-providing module (116, . . . 118) will send a task-completed message 126 to the notification module 126).

Claim 15: Collacott teaches a non-transitory computer-readable medium comprising program code that is executable by a processing device of a computing device for causing the processing device to:
determine that a first node is configured to locally serve a first version of data, the first node being remote from the computing device (Collacott, [Fig. 1], [0032] note client devices (104, 106, . . . 108) can generate request messages 130, [0033] note 102 also includes a load balancing module 132. The purpose of the load balancing module 132 is to route a request 130 to one of the data-providing modules (116, . . . 118), [0034] note a data-providing module (116, . . . 118) is selected, it is asked to satisfy the request 130 by providing the most current version of the updated data, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data, [0063] note the different data-providing modules (116, . . . 118) can be implemented by respective server-type computers; i.e. nodes); and 
in response to determining that the first node is configured to locally serve the first version of the data, transmit a communication to the first node (Collacott, [0033] note the load balancing module 132 applies conventional considerations to determine which data-providing module (116, . . . 118) should be assigned the task of processing the request 130, [0034] note When a data-providing module (116, . . . 118) is selected, it is asked to satisfy the request 130);
wherein the first node is configured to receive the communication and responsively switch from (i) a first setting for locally serving the first version of the data to a client device, to (ii) a second setting for obtaining a second version of the data from a remote node and forwarding the second version of the data to the client device (Collacott, [0034] note The selected data-providing module (116, . . . 118) can determine whether it can furnish the requested data by comparing the version information associated with the data stored in its cache (120, . . . 122) with the version information identified by the request 130… If; however, the version information does not match… the load balancing module 132 selects a data-providing module (116, . . . 118) that has finished processing the updated data and can therefore forward the latest version of the updated data to the requesting client device (104, 106, . . . 108)).

Claim 17: Collacott teaches non-transitory computer-readable medium of claim 15, further including program code that is executable by the processing device for causing the processing device to:
receive a write command from a second node for storing a second version of the data; and in response to receiving the write command, transmit the communication to the first node  (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).

Claim 19: Collacott teaches non-transitory computer-readable medium of claim 17, further including program code that is executable by the processing device for causing the processing device to, based on receiving the write command:
store the second version of the data in a local memory; and transmit a success message to the second node indicating that the second version of the data was stored in the local memory (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0030] note if a particular data-providing module (116, 118) has finished processing version 5.0 of the updated data, then this data-providing module (116, . . . 118) will send a task-completed message 126 to the notification module 126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Collacott in view of Caplan et al., US 20110138052 A1 (hereinafter “Caplan”). 

Claim 2: Collacott teaches the computing device of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to determine that the first node is configured to locally serve the first version of data (Collacott, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).
Collacott does not explicitly teach by accessing a database, wherein the database specifies that a plurality of nodes are configured to locally serve a plurality of pieces of data.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Claim 4: Collacott does not explicitly teach the computing device of claim 3, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to, based on receiving the write command: update a database to indicate that the second version of the data is to be locally served by the second node, the second node being remote from the computing device and the first node.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Claim 5: Collacott and Caplan teach the computing device of claim 4, wherein updating the database involves modifying the database from (i) indicating that the first version of the data is to be locally served by the first node to (ii) indicating that the second version of the data is to be locally served by the second node (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).

Claim 7: Collacott teaches the computing device of claim 3, wherein the write command is a second write command, and wherein the memory device further comprises instructions that are executable by the processing device for causing the processing device to, prior to receiving the second write command: receive a first write command from the first node, the first write command being for storing the first version of the data; and in response to receiving the first write command, update to indicate that the first version of the data is to be locally served by the first node (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).
Collacott does not explicitly teach update a database to indicate.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Claim 9: Collacott teaches the method of claim 8, further comprising determining that the first node is configured to locally serve the first version of data
Collacott does not explicitly teach by accessing a database, wherein the database specifies that a plurality of nodes are configured to locally serve a plurality of pieces of data.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Claim 11: Collacott does not explicitly teach the method of claim 10, further comprising, based on receiving the write command: updating, by the computing device, a database to indicate that the second version of the data is to be locally served by the second node, the second node being remote from the computing device and the first node.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Claim 12: Collacott and Caplan teach the method of claim 11, wherein updating the database involves modifying the database from (i) indicating that the first version of the data is to be locally served by the first node to (ii) indicating that the second version of the data is to be locally served by the second node (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).

Claim 14: Collacott teaches the method of claim 10, wherein the write command is a second write command, and further comprising:
prior to receiving the second write command: receiving a first write command from the first node, the first write command being for storing the first version of the data; and in response to receiving the first write command, updating to indicate that the first version of the data is to be locally served by the first node (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).
Collacott does not explicitly teach update a database to indicate.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Claim 16: Collacott teaches the non-transitory computer-readable medium of claim 15, further including program code that is executable by the processing device for causing the processing device to determine that the first node is configured to locally serve the first version of data (Collacott, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).
Collacott does not explicitly teach by accessing a database, wherein the database specifies that a plurality of nodes are configured to locally serve a plurality of pieces of data.

Claim 18: Collacott does not explicitly teach the non-transitory computer-readable medium of claim 17, further including program code that is executable by the processing device for causing the processing device to, based on receiving the write command: update a database to indicate that the second version of the data is to be locally served by the second node, the second node being remote from the computing device and the first node.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Claim 20: Collacott teaches the non-transitory computer-readable medium of claim 15, further including program code that is executable by the processing device for causing the processing device to:
receive a write command from the first node, the write command being for storing the first version of the data; and in response to receiving the write command, update to indicate that the first version of the data is to be locally served by the first node (Collacott, [0029] note the data-providing modules (116, . . . 118) will have stored the updated data in respective caches (120, . . . 122). Storing the data is the caches (120, . . . 122) is advantageous because it allows the data to be quickly accessed and forwarded to the client devices (104, 106, . . . 108) upon request, [0079] note the load balancing module 132 has knowledge of data-providing modules (116, . . . 118) that can provide the requested version of the updated data… In this scenario, the load balancing module 132 can forward the request to a data-providing module (116, . . . 118) which is known to be capable of providing the updated data).
Collacott does not explicitly teach update a database to indicate.
However, Caplan teaches this (Caplan, [0027] note the load balancing backend determines which server set (comprising one or more servers) has the most recent version of that database currently available and functioning, such as by accessing a per-database list of active servers as part of the server status information that load balancing backend maintains).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the load balancing module that has knowledge of data-providing modules (that can provide the requested version of the updated data of Collacott with the per-database list of active servers of Caplan according to known methods (i.e. the load balancing module determining which data-providing module has a has the most recent version of a database). Motivation for doing so is that this may be used various ways that provide benefits and advantages in computing and network load balancing in general (Caplan, [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hursh et al., US 20140164424 A1 –  A master node informing individual nodes to switch from local only to distributed mode.
Bonagiri et al., US 20160366224 A1 – Running node groups in local or remote modes.
Jain et al., US 20160094456 A1 – Determining whether received data messages should be processed locally or remotely based on a load balancing parameter set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165